Title: To Thomas Jefferson from David Leonard Barnes, 9 February 1804
From: Barnes, David Leonard
To: Jefferson, Thomas


               
                  Sir—
                  Providence Feby 9th 1804—
               
               I take the liberty to inclose an original Letter from the Secratary of the Treasury, intrusted to my care by Capt Leonard, to show the countenance he received from the Government in the prosecutions he commenced—The treatment he received at the  trial, as he came out of the Court House in the evening, I presume he has stated in his Letters to the Treasury Department in the Spring of 1801—The inclosed letter belonging to Capt Leonard, I should like to have it returned to be delivered to him—
               With Sentiments of Great Respect I have the Honour to be your most Obedt Servt
               
                  David Leonard Barnes 
               
            